Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
The prior art does not teach or render obvious, in the context of independent claims 6, 11, and 12, wherein in a case where a background image of the plurality of background images is black and a plurality of different regions in a single screen are different in the at least one of the plurality of parameters, the display control unit performs a correction such that, with respect to a region that has a highest display luminance when an identical black pixel value is input to the plurality of different regions as a reference region, a background image of regions other than the reference region is visually identical to the reference region.
The prior art does not teach or render obvious, in the context of independent claim 7, wherein in a case where a background image of the plurality of background images is white and a plurality of different regions in a single screen are different in the at least one of the plurality of parameters, the display control unit performs a correction such that, with respect to a region that has a lowest display luminance when an identical white pixel value is input to the plurality of different regions as a reference region, a background image of regions other than the reference region is visually identical to the reference region.
The amendments do not introduce new matter by way of the dependent claims now depending from the newly amended independent claims.
An updated search was conducted, and no prior art was identified that would anticipate or render obvious the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Gene W Lee/Primary Examiner, Art Unit 2692